Case:19-11659-SDB Doc#:7 Filed:12/17/19 Entered:12/17/19 17:05:26 Page:1 of 8

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA

Fill in this information to identify your case:

 

 

 

 

Debtor 4 Patricia Graves
First Name Middle Name Last Nama
(] Check if this is an amended plan.
Dabtor 2
(Spouse, if filing) First Namo Middia Nama Last Nama
Gase Number | Sj -_ } ) f@ co
(Hf known) ? yi F

 

 

CHAPTER 13 PLAN AND MOTION
[Pursuant to Fed. R. Bankr. P. 3015.1, the Southern District of Georgia General Order 2017-3 adopts this form in licu of the Official Form 113).
1. Notices, Debtor(s) must check one box on each line to state whether or not the plan includes each of the following items.

If an item is checked as not being contained in the plan or if neither or both boxes are checked, the provision will be
ineffective if set out in the plan.

(a) This plan: 1 contains nonstandard provisions. See paragraph 15 below.
4 does not contain nonstandard provisions.

(b) This plan: values the claim(s) that secures collateral. See paragraph 4(f) below.
CF does not value claim(s) that secures collateral.

(c) This plan: 4] seeks to avoid a lien or security interest. See paragraph 8 below.
CO does not seek to avoid a lien or security interest.

Bi Plan Payments.

(a) The Debtor(s) shall pay to the Chapter 13 Trustee (the “Trustee”) the sum of $125.00 biweekly for the applicable
commitment period of:

C60 months; or (If applicable include the following: These plan
payments will change to $ monthly on
a minimum of 36 months. See 11 U.S.C. § 1325(b)(4). ,20._.)

(b) The payments under paragraph 2(a) shall be paid:

J Pursuant to a Notice to Commence Wage Withholding, the Debtor(s) request(s) that the Trustee serve such Notice(s)
upon the Debtor’s(s’) employer(s) as soon as practicable after the filing of this plan. Such Notice(s) shall direct the
Debtor’s(s’) employer(s) to withhold and remit to the Trustee a dollar amount that corresponds to the following
percentages of the monthly plan payment:

© Debtor 1 100% Debtor 2 %

C] Direct to the Trustee for the following reason(s):
C) The Debtor(s) receive(s) income solely from self-employment, Social Security, government assistance, or
retirement.
L) The Debtor(s) assert(s) that wage withholding is not feasible for the following reason(s):

(c) Additional Payments of $ (estimated amount) will be made on (anticipated date)

GASB — Form 113 [Rev. 12/1/17] ' Page lof5
Case:19-11659-SDB Doc#:7 Filed:12/17/19 Entered:12/17/19 17:05:26 Page:2 of 8

from ____ (source, including income tax refunds).

3. Long-Term Debt Payments.

(a) Maintenance of Current Installment Payments. The Debtor(s) will make monthly payments in the manner specified as
follows on the following long-term debts pursuant to 11 U.S.C. § 1322(b)(5). These postpetition payments will be disbursed
by either the Trustee or directly by the Debtor(s), as specified below. Postpetition payments are to be applied to postpetition
amounts owed for principal, interest, authorized postpetition late charges and escrow, if applicable. Conduit payments that
are to be made by the Trustee which become due after the filing of the petition but before the month of the first payment
designated here will be added to the prepetition arrearage claim.

PAYMENTS TOBE MONTH OF FIRST

PRINCIPAL MADEBY POSTPETITION INITIAL
RESIDENCE (TRUSTEEOR PAYMENT TO MONTHLY
CREDITOR COLLATERAL (Y/N) DEBTOR(S)) CREDITOR PAYMENT

(b) Cure of Arrearage on Long-Term Debt. Pursuant to | 1 U.S.C. § 1322(b)(5), prepetition arrearage claims will be paid in
full through disbursements by the Trustee, with interest (if any) at the rate stated below. Prepetition arrearage payments are
to be applied to prepetition amounts owed as evidenced by the allowed claim.

DESCRIPTION PRINCIPAL ESTIMATED AMOUNT = INTEREST RATE ON
CREDITOR COLLATERAL RESIDENCE (Y/N) OF ARREARAGE ARREARAGE (if applicable)
4, Treatment of Claims. From the payments received, the Trustee shall make disbursements as follows unless designated

otherwise:

(a) Trustee’s Fees. The Trustee percentage fee as set by the United States Trustee.
(b) Attorney’s Fees. Attorney’s fees allowed pursuant to 11 U.S.C. § 507(a)(2) of $4500.00.

(c) Priority Claims. Other 11 U.S.C. § 507 claims, unless provided for otherwise in the plan will be paid in full over the life of
the plan as funds become available in the order specified by law.

(d) Fully Secured Allowed Claims. All allowed claims that are fully secured shall be paid through the plan as set forth below.
CREDITOR DESCRIPTION OF COLLATERAL ESTIMATED CLAIM INTERESTRATE MONTHLY PAYMENT

(e) Secured Claims Excluded from 11 U.S.C. § 506 (those claims subject to the hanging paragraph of 11 U.S.C. §
1325(a)). The claims listed below were either: (1) incurred within 910 days before the petition date and secured by a

GASB — Form 113 [Rev. 12/1/17] Page 20f 5
Case:19-11659-SDB Doc#:7 Filed:12/17/19 Entered:12/17/19 17:05:26 Page:3 of 8

purchase money security interest in a motor vehicle acquired for the personal use of the Debtor(s), or (2) incurred within |
year of the petition date and secured by a purchase money security interest in any other thing of value. These claims will
be paid in full under the plan with interest at the rate stated below:

CREDITOR DESCRIPTION OF COLLATERAL ESTIMATED CLAIM INTERESTRATE MONTHLY PAYMENT

(f) Valuation of Secured Claims to Which 11 U.S.C. § 506 is Applicable. The Debtor(s) move(s) to value the claims partially
secured by collateral pursuant to 11 U.S.C, § 506 and provide payment in satisfaction of those claims as set forth below. The
unsecured portion of any bifurcated claims set forth below will be paid pursuant to paragraph 4(h) below. The plan shall be
served on all affected creditors in compliance with Fed. R. Bankr. P. 3012(b), and the Debtor(s) shall attach a certificate of

service.
VALUATION OF
CREDITOR DESCRIPTION OF COLLATERAL SECURED CLAIM INTERESTRATE MONTHLY PAYMENT
Jefferson Capital Systems vehicle 1,000.00 5% 20.00
Fka Discount Automotive

Equity Auto/Instaloan Personal property/vehicle 1.00 0% 1,00

(g) Special Treatment of Unsecured Claims. The following unsecured allowed claims are classified to be paid at 100%
O) with interest at % per annum or CJ without interest:

(h) General Unsecured Claims. Allowed general unsecured claims, including the unsecured portion of any bifurcated claims
provided for in paragraph 4(f) or paragraph 9 of this plan, will be paid a 0.00 % dividend or a pro rata share of
$ , whichever is greater.

5. Executory Contracts.

(a) Maintenance of Current Installment Payments or Rejection of Executory Contract(s) and/or Unexpired Lease(s).

DESCRIPTION OF PROPERT Y/SER VICES ASSUMED/ MONTHLY DISBURSED BY TRUSTEE
CREDITOR AND CONTRACT REJECTED PAYMENT OR DEBTOR(S)
Progressive Leasing furnishings rejected
Robert Magruder Residential lease assume Contract rate Debtor

(b) Treatment of Arrearages. Prepetition arrearage claims will be paid in full through disbursements by the Trustee.

CREDITOR ESTIMATED ARREARAGE

GASB — Form 113 [Rev. 12/1/17] Page 30f5
o

10.

Case:19-11659-SDB Doc#:7 Filed:12/17/19 Entered:12/17/19 17:05:26 Page:4 of 8

Adequate Protection Payments. The Debtor(s) will make pre-confirmation lease and adequate protection payments pursuant
to 11 U.S.C. § 1326(a)(1) on allowed claims of the following creditors: C0 Direct to the Creditor; or 1 To the Trustee.

CREDITOR ADEQUATE PROTECTION OR LEASE PAYMENT AMOUNT

Domestic Support Obligations. The Debtor(s) will pay all postpetition domestic support obligations direct to the holder of
such claim identified here. See 11 U.S.C. § 101(14A). The Trustee will provide the statutory notice of 11 U.S.C. § 1302(d) to
the following claimant(s):

CLAIMANT ADDRESS

Lien Avoidance. Pursuantto 11 U.S.C. § 522(f), the Debtor(s) move(s) to avoid the lien(s) or security interest(s) ofthe following
creditor(s), upon confirmation but subject to 11 U.S.C. § 349, with respect to the property described below. The plan shall be
served on all affected creditor(s) in compliance with Fed. R. Bankr. P. 4003(d), and the Debtor(s) shall attach a certificate of
service,

CREDITOR IEN IDENTIF ee PROPERTY
Solomon Varnado Judgment liens
EquityAuto/Instaloan Personal property

|

Surrender of Collateral. The following collateral is surrendered to the creditor to satisfy the secured claim to the extent shown
below upon confirmation of the plan. The Debtor(s) request(s) that upon confirmation of this plan the stay under 11 U.S.C. §
362(a) be terminated as to the collateral only and that the stay under 1] U.S.C. § 1301 be terminated in all respects. Any allowed
deficiency balance resulting from a creditor’s disposition of the collateral will be treated as an unsecured claim in paragraph
4(h) of this plan if the creditor amends its previously-filed, timely claim within 180 days from entry of the order confirming this
plan or by such additional time as the creditor may be granted upon motion filed within that 180-day period.

CREDITOR DESCRIPTION OF COLLATERAL TISFIED

Retention of Liens. Holders of allowed secured claims shall retain the liens securing said claims to the full extent provided by

GASB — Form 113 [Rev. 12/1/17] Page 4o0f5
Case:19-11659-SDB Doc#:7 Filed:12/17/19 Entered:12/17/19 17:05:26 Page:5 of 8

11 U.S.C § 1325(a)(5).

Il. Amounts of Claims and Claim Objections. The amount, and secured or unsecured status, of claims disclosed in this plan are
based upon the best estimate and belief of the Debtor(s), An allowed proof of claim will supersede those estimated claims. In
accordance with the Bankruptcy Code and Federal Rules of Bankruptcy Procedure, objections to claims may be filed before or
after confirmation.

12. Payment Increases. The Debtor(s) will increase payments in the amount necessary to fund allowed claims as this plan proposes,
after notice from the Trustee and a hearing if necessary, unless a plan modification is approved.

13. Federal Rule of Bankruptcy Procedure 3002.1, The Trustee shall not pay any fees, expenses, or charges disclosed by a
creditor pursuant to Fed. R. Bankr. P. 3002.1(c) unless the Debtor’s(s’) plan is modified after the filing of the notice to provide
for payment of such fees, expenses, or charges.

14. Service of Plan. Pursuant to Fed. R. Bankr. P. 3015(d) and General Order 2017-3, the Debtor(s) shall serve the Chapter 13 plan
on the Trustee and all creditors when the plan is filed with the court, and file a certificate of service accordingly. Ifthe Debtor(s)
seek(s) to limit the amount of a secured claim based on valuation of collateral (paragraph 4(f) above), seek(s) to avoid a security
interest or lien (paragraph 8 above), or seek(s) to initiate a contested matter, the Debtor(s) must serve the plan on the affected
creditors pursuant to Fed. R. Bankr. P. 7004. See Fed. R. Bankr. P. 3012(b), 4003(d), and 9014.

15. Nonstandard Provisions. Under Fed. R. Bankr. P. 3015(c), nonstandard provisions must be set forth below. A nonstandard
provision is a provision not otherwise in this local plan form or deviating from it. Nonstandard provisions set out elsewhere in
this plan are void.

 

By signing below, | certify the foregoing plan contains no nonstandard provisions other than those set out in paragraph 15.

Dated: J2\IV\ AS “tiene ae

Debtor |

 

Debtar 2

s/Angela McElroy-Magruder
Attorney for the Debtor(s)

GASB — Form 113 [Rev. 12/1/17] Page 5 of 5
Case:19-11659-SDB Doc#:7 Filed:12/17/19 Entered:12/17/19 17:05:26 Page:6 of 8

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA

AUGUSTA DIVISION
IN RE: )
Patricia Graves )

Ch 13 Case No. 19-11659

DEBTOR (S) )

CERTIFICATE OF SERVICE

_ Thereby certify that I have served a copy of the within and foregoing Chapter 13 Plan and
Motion by placing same in the United States mail with proper postage affixed thereon to insure
delivery, addressed as follows:

SEE ATTACHED MATRIX

I hereby certify that the following insured depository institutions were served by Certified Mail
addressed to the officer of the institution:

NA

In hereby certify that the following parties and counsel were served electronically through the
Notice of Electronic Filing (NEF) at the following address:

Huon Le
notices @chp|3auz.ore

Office of the U.S. Trustee

Ustpresion2 | sv.ecii@usdoj.zov

This 17th day of December, 2019. '
S/ Angela McElroy-Magruder
Angela McElroy-Magruder
Georgia Bar # 113625
Attorney for Debtor

Angela McElroy-Magruder

Claeys, McElroy-Magruder & Kitchens
512 Telfair Street

Augusta, Georgia 30901

(706) 724-6000
Label Matrix fe? Rear iting? 9° SDB
1130-1

Case 19-11659-SDB

Southern District of Gaorgia

Augusta

Tue Dec 17 16:48:35 EST 2019

Brown & Radiology
PO Box 3845
Augusta, Georgia 30914-3845

GA Health Sciences Med Ctr
PO Box 100176
Atlanta, Georgia 30384-0176

Jaffarson Capital Systems
Attn: Servicing Agent/Officer
PO Box 772813

Chicago, IL 60677-0113

Angela McElroy-Magrudar

Claeys, McElroy-Magruder & Kitchens
sl2 Telfair Streat

Augusta, GA 30901-2310

NERTO Georgia
256 W Data Drive
Draper, UT 84020-2315

Offica of tha U. §, Trustee
Johnson Square Business Center
2 East Bryan Street, Ste 725
Savannah, GA 31401-2638

Peak Rehab Fitness
1305 Dantignac Street
Augusta, GA 30901-2774

Quantum3 Group

c/o Crown Asset Ngmt

PO Box 788

Kirkland, WA 98083-0788

Suntrust

PO Box 26150

VA RVW 9394

Richmond, VA 23260-6150

Doc#:{, gf i\ed:12/17/19 Entered:12/17/19 AG GP: BSractick Wich of 8

PO Box 2306
Augusta, Georgia 30903-2306

(p) CREDIT PROTECTION ASSOCIATION LP
PARKWAY CENTER V

2500 DALLAS PARKWAY SUTIE 500
PLANO TX 75093-4867

Patricia Graves
1506 Koger Street
Augusta, GA 30904-6002

Lanier
PO Box 15519
Savannah, Georgia 31416-2219

Merchants Credit Bureau
PO Box 1588
Augusta, Georgia 30903-1588

Nationwide Recovars
PO Box 8005
Cleveland, Ohio 37320-8005

Orthopaedic Associates
§11 13th Street

Sta 20

Augusta, Ga 30901-2668

Porania

c/o Tyteco LLC

PO Box 35183

Seattle, WA 98124-5183

Roosevelt Magruder
2356 Naples Drive
Augusta, GA 30906-4083

Transworld Systens

2235 Marcury Way

ste 275

Santa Rosa, CA 95407-5463

ency
PO Box 14938
Augusta, Gaorgia 30919-0938

Equity Auto/Instaloan

Attn: Servicing Agent/Officer
3811 Washington Road
Martinez, Ga 30907-2371

Internal Revenue Service
FO Box 7346
Philadephia, Pennsylvania 19101-7346

Huon Le
P.O. Box 2127
Augusta, GA 30903-2127

Midland Funding
2365 Northside Drive 300
San Diego, California 92108-2709

Nationwide Recovery
PO Box 8005
Cleveland, Ohio 37320-8005

PASI
PO Box 188
Brantwood, TN 37024-0188

Progressive Leasing
256 West Data Drive
Draper, Utah 84020-2315

Solomon Varnado

Attn: Servicing Agent/Officer
2454 Windsor Spring Road
Augusta, GA 30906-4646

Trinity

101 Paramount Drive
Sta 320

Saragota, FL 34232-6044
Trinity
PO box 100808
Atlanta, Georgia 30384-0808

University Health
620 13th Street
Augusta, Georgia 30901-1008

Wilkes County Tax Comm
23 Court Strat

RM 204

Washington, GA 30673-1593

c/o PASI
PO Box 188
Brentwood, TN 37024-0188

University Hospital
PO Box 2345
Augusta, Georgia 30903-2345

Wrightsboro Emarg Group
PO Box 731584
Dallas, TX 75373-1584

Case:19-11659-SDB Doct: Finkel dit 2(1 7/19 Entered:12/17/19 17:05:26 Page:8 of 8

United States Attorney
PO Box 2017
Augusta, Georgia 30903-2017

WOW
1241 OG Skinner Drive
West Point, Georgia 31833-1789

fka Discount Automotive
1532 Gordon Hwy
Augusta, GA 30506-2006

Tha preferred mailing address (p) above has been substituted for the following entity/entities as so spacified
; by said entity/entities in a Notica of Address filed pursuant to 11 U.8.C. 342(#) and Fed.R.Bank.P. 2002 (gq) (4) .

Credit Protection
13355 Noel Road
Ste 2100

Dallas , TX 75240

The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.

(d) Lanier
Post Office Box 15519
Savannah, Georgia 31416-2219

End of Label Matrix

Mailable recipients 38
Bypassed recipients 1
Total 39
